Citation Nr: 9928603	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-47 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for chronic low back 
pain with degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was previously before the Board in June 1997, on 
which occasion it was determined that the veteran was not 
entitled to an evaluation in excess of 40 percent for chronic 
low back pain with degenerative disc disease.  The Board 
found that the veteran's service-connected chronic low back 
pain with degenerative disc disease was principally 
manifested by recurrent complaints of pain, limitation of 
lumbar spine motion, and x-ray evidence of degenerative 
changes, with no current evidence of neurological 
involvement; which did not warrant an increased evaluation.  

The Board also remanded the case for further development 
regarding whether an extraschedular evaluation was warranted 
for the veteran's back disability.  Such development having 
been completed, the case is again before the Board for 
appellate review.  The issue of an increased evaluation is no 
longer before the Board.  


FINDING OF FACT

The case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

The criteria for submission for an extraschedular evaluation 
for chronic low back pain with degenerative disc disease have 
not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 U.S.C.A. § 5107 have been met, in that 
the claim for an extraschedular evaluation is well grounded 
and adequately developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

More specifically, in the June 1997 remand the Board noted 
that in Floyd v. Brown, 8 Vet. App. 88 (1996), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that the Board did not 
have jurisdiction to address the provisions of 38 C.F.R. 
§ 3.321(b)(1) in the first instance, but that the Board was 
still obligated to seek out all issues that were reasonably 
raised from a liberal reading of documents or testimony and 
to identify all potential theories of entitlement to a 
benefit under the law and regulations.  In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the Court clarified Floyd by 
indicating that its finding there did not preclude the Board 
from affirming a RO conclusion that a claim did not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  However, the 
Board in June 1997 found that before such a determination 
could be made, further development of the record was required 
to determine whether an extraschedular evaluation 
commensurate with the average earning capacity impairment 
arising from the veteran's ankle condition was appropriate.  
38 C.F.R. § 3.321(b)(1); see, Bagwell, supra; Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the case was remanded and the RO was asked to 
inform the veteran of the elements of a claim for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and 
permit him the full opportunity to supplement the record as 
desired, and review the material contained therein to assist 
in assessing the degree of impairment with individual earning 
capacity imposed by the veteran's service-connected 
disability.  The remainder of the decision is based on the 
following pertinent law, regulations, procedural history, and 
factual background.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  In this case, the veteran's 
service-connected disability of chronic low back pain with 
degenerative disc disease is rated under Diagnostic Code 
5295.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).  

Under Diagnostic Code 5295, for lumbosacral strain, a 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldwaite's sign, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a 20 percent evaluation applies if there are moderate; 
recurring attacks.  A 40 percent evaluation applies if 
disability is severe, with recurring attacks and intermittent 
relief.  A 60 percent evaluation for intervertebral disc 
syndrome is warranted if disability is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

Ratings shall be based s far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due excessively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).


Procedural History

In December 1977, service connection was granted for mild 
lumbar sprain.  A 10 percent evaluation was assigned.  The 
determination was based on service medical records and post-
service private and VA medical records.  The records revealed 
continued back disability stemming from an occurrence of 
inservice low back pain.  In an April 1980 rating decision, 
the 10 percent evaluation for the veteran's back disability 
was reduced to zero.  The veteran's disability was no longer 
compensably disabling because VA examination in January 1980 
showed that there was normal range of motion of the lumbar 
spine, and other findings consistent with a zero percent 
rating.  In August 1993, the RO granted an increased rating, 
and a 20 percent evaluation was assigned.  In that rating 
decision, the classification of the disability was changed to 
chronic low back pain with degenerative disc disease.  In a 
June 1994 rating decision, the disability evaluation was 
increased to 40 percent, based on VA orthopedic and 
neurological examination findings of reduced range of motion 
and beginning neurological difficulties.

Thereafter, the veteran perfected and appeal to the Board 
because he contended that his service-connected back 
disability was more severe than 40 percent disabling.  His 
appeal was denied by the Board, and as previously indicated, 
this case was referred by the Board to the RO in June 1997 
for consideration of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  Consideration of an extraschedular 
evaluation is the focus of this decision.  


Factual Background

A synopsis of other pertinent medical and employment history 
reveals that in February and March 1993, the veteran was seen 
at VA for complaints of chronic back pain.  The diagnostic 
impression was chronic back pain with no neurological 
deficit.  A March 1993 VA examination revealed a diagnosis of 
chronic low back pain secondary to degenerative disc disease, 
with no radicular signs or symptoms.  In July 1993, the 
veteran received inpatient care for management of his low 
back pain.  In August 1993, the veteran was afforded a VA 
examination wherein he continued to complain of lumbar spine 
discomfort, and that his back was worse with movement and 
activities.  Physical examination revealed mild weakness in 
both lower extremities, a flat lumbosacral curve, and minimal 
scoliosis; and other findings not reported herein.  The 
diagnosis was chronic low back strain and pain with some 
evidence of degenerative disease of the spine.  

Of record is a September 1993 statement from Michael D. Ball, 
D.O.; wherein he indicated that the veteran had degenerative 
joint and disc disease of the lumbar spine.  The disorder was 
with the veteran's symptoms of chronic low back pain, 
stiffness, and with radiation into the lower extremities.  
Dr. Ball further indicated that the veteran had a worsening 
of back pain with restrictive motion in the lumbosacral 
junction and more instability in his lower extremities.  

A March 1994 VA examination showed x-ray confirmation of 
degenerative disc process at the L5-S1 level, and an 
examination diagnosis of chronic low back strain and pain.  A 
corresponding March 1994 VA peripheral nerve examination 
revealed that examination of the motor systems showed no 
significant abnormalities.  Reflexes were 2/4, and the 
Babinski was negative.  On straight leg raising, the veteran 
moved his extremities well up to 75 degrees.  X-rays of the 
upper extremities and neck were normal.  Nerve conduction 
studies performed in March 1994 revealed no signs of 
peripheral neuropathy.  April 1994 medical records from Dr. 
Sundstrom showed a diagnosis of chronic low back pain.  

In January 1995, the veteran was hospitalized at VA.  
Operations and procedures included full team rehabilitation 
including physical therapy, occupational therapy, 
psychological consultation, recreational therapy and 
vocational rehabilitation.  The psychology department worked 
with the vocational rehabilitation department regarding 
possible alternate vocational training for the veteran.  
Reportedly, he had previously been taking classes to be 
trained as an accountant, however, he did not appear to have 
much interest in that area.  The examiners did note that the 
veteran was motivated toward training toward a new career.  
During hospitalization, the veteran also underwent an 
electromyogram and nerve conduction studies, wherein there 
were no signs of peripheral neuropathy shown.  The veteran 
had normal motor strength and reflexes, and straight leg 
raising was negative.  He reported a deep ache in the L4 
region, but had no guarding on deep palpation.  X-rays 
revealed mild degenerative changes throughout the lumbar 
spine, but no significant changes at L5-S1.  

VA examination in March 1995 revealed the veteran's 
subjective complaints of spasm-like discomfort in back.  
There was no radiation of pain to lower extremities, and no 
pain on palpation of the spinal column.  Range of motion 
testing yielded forward flexion of 60 degrees, backward 
extension of 30 degrees, left lateral flexion of 30 degrees, 
right lateral flexion of 35 degrees, and rotation of 40 
degrees bilaterally.  The examiner reported that testing was 
completed with no apparent pain on motion.  X-rays showed 
degenerative disc disease at L5-S1, but were otherwise 
unremarkable.  The examiner concluded that it was an 
essentially unremarkable examination of the lumbar spine with 
minimal degenerative disc disease at L5-S1.

An April 1996 VA examination revealed mild scoliosis and 
flattening of the lumbar curve.  The veteran had good power, 
motor strength, tone, and bulk.  Babinski reflex was 
downgoing bilaterally, and Romberg sign was normal.  On range 
of motion testing, the veteran had forward flexion of 45 
degrees, backward extension of 5 degrees, left lateral 
flexion of 30 degrees, right lateral flexion of 25 degrees, 
and rotation of 45 degrees bilaterally.  Only forward flexion 
produced some discomfort.  Neurological testing produced knee 
jerks of 3+ and equal, ankle jerks of 2+ and symmetrical.  
The veteran reported intermittent numbness and tingling in 
the medical calves.  Review of the X-rays lead the examiner 
to diagnose chronic low back pain with evidence of 
degenerative disc disease and degenerative joint disease.  

A November 1996 VA examination showed spinal flexion of 60 
degrees and spinal abduction of 20 degrees bilaterally.  
Straight leg raising was 40 degrees bilaterally.  The spine 
was straight.  There was no tenderness on palpation.  The 
examiner noted no significant changes from previous X-rays.  
Neurological examination yielded equally reactive deep tendon 
reflexes in all 4 extremities.  Romberg was negative.  
Forward and tandem gait were normal.  There was full 
appendicular strength with no facial asymmetry.  The 
diagnosis was mechanical low back pain with normal 
neurological examination and mild degenerative spondylosis.

Regarding employment, the veteran filed a VA application for 
unemployability, and therein it was noted that he had been 
self employed from January 1987 to January 1990; and that 
from January 1990 to November 1992, he worked in a 
carpenter's union.  The earlier referenced private medical 
records from Dr. Sundstrom included a medical opinion.  It 
appears that Dr. Sundstrom's medical report and opinion were 
obtained in conjunction with a later allowed Social Security 
Administration (SSA) decision.  In the work history section 
it was noted that the veteran had been employed in 
construction, and that he was last regularly employed in 
early 1993.  He had a high school education and it was noted 
that VA was getting ready to send him back to college to 
learn accounting.  Dr. Sundstrom commented:

The usual family service form was not included in your 
correspondence, but the essential information is that 
this patient is not employable in his usual occupation.  
It is appropriate for him to secure an education so that 
he can find work where he is physically able to tolerate 
it and this is a permanent status.  

Other employment related evidence reveals that in November 
1994, the veteran received a favorable decision from the 
Social Security Administration.  Some of the findings 
included in the decision were that the medical evidence 
established that the veteran had degenerative disc disease at 
L5-S1; that he did not have the residual functional capacity 
to perform sedentary work; and that he was unable to perform 
any of his past relevant work.  It was determined that the 
veteran had been unemployable since November 1992, and that 
he did not have any acquired skills which were transferable 
to the skilled or semiskilled work activities of other work 
at his determined residual functional capacity.  Another 
finding was that the veteran, due to his nonexertional 
limitations, could not be expected to make a vocational 
adjustment to other work.  

In its June 1997 remand, the Board determined that such 
factors noted by Dr. Sundstrom and the Social Security 
Administration, regarding the veteran's employment status, 
raised the issue of whether an extraschedular rating was 
warranted.  

The RO developed the case in accordance with the Board's 
remand instructions.  By a letter dated in July 1997, the 
veteran was given the regulatory criteria for extraschedular 
consideration and asked to submit evidence which would show 
that he was entitled to an extraschedular evaluation.  The 
veteran did not respond to the RO's request.  In February 
1999, the RO issued a Supplemental Statement of the Case, and 
informed the veteran that further reply from him was 
optional.  

In the February 1999 Statement of the Case, the RO considered 
whether the veteran should receive an extra-schedular 
evaluation in excess of the 40 percent evaluation already 
assigned.  The RO reviewed the veteran's claims folder and 
discussed the  medical evidence contained therein; including 
the Social Security Administration's decision and medical 
records relied on in that decision.  The RO also reviewed and 
discussed Dr. Sundstrom's opinion.  Consideration was given 
for submission to the Chief Benefits Director, however, the 
RO determined that the evidence in the case did not warrant 
submission because the findings did not show such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  In addition, 
the RO concluded that the 40 percent evaluation more than 
amply compensated the veteran for his service-connected back 
disability, and that there was no evidence that his condition 
markedly interfered with his work.

While the representative in July 1999, and September 1999, 
submitted further statements of contention with regard to the 
veteran's claim, no specific arguments were made as to the 
veteran's employment history, status, or other reasons that 
his disability should be considered outside of the scope of 
the regular schedular criteria.  

Rather, in the July 1999 statement, the representative argued 
that extraschedular consideration in this case was not in 
keeping with the "spirit or intent" of the Board's remand.  
The representative stated that in order to fully comply with 
the intent of the remand, the Board should have conducted a 
thorough and contemporaneous medical examination; one which 
took into account the records of prior medical treatment, so 
that the evaluation of the claimed disability would be a 
fully informed one...(and that) any decision made will not be 
reflective of the current severity of the veteran's condition 
and not in accordance with the intent or spirit of the 
remand.  



Extraschedular Consideration

Review of the veteran's employment history and medical 
history leads the Board to determine the same decision as the 
RO.  Namely that, in this case, there is no evidence that the 
service-connected back disability presents an exceptional or 
unusual disability picture.  

First, the records do not show that the veteran has been 
frequently hospitalized for the back disability.  The Board 
acknowledges that the veteran has been hospitalized.  The 
most recent records show that the veteran was hospitalized at 
VA in January 1995.  Interestingly, at that time he received 
several forms of therapy, including physical therapy, 
occupational therapy and vocational rehabilitation for his 
degenerative joint disease of the lumbar spine.  It appears 
as though the examiners felt that the veteran, who was 
motivated, could be retrained in a different vocation.  
In that regard, it is clear that, due to the chronic nature 
of the veteran's back disability, interference with any 
employment is somewhat foreseeable.  Otherwise, the veteran 
has inpatient care and therapy at VA, and the record does not 
show frequent hospitalizations due to the back disability.  
Review of the evidence in this case does not refer to any 
factors which would warrant the assignment of an 
extraschedular rating based upon the need for 
hospitalization.

Second, the main analysis here is whether the alleged 
exceptional or unusual disability picture is presented with 
such related factors as marked interference with employment.  
As evidenced by the employment history above, the veteran was 
self employed and worked as a carpenter until he was 
considered totally disabled by the Social Security 
Administration.  In 1997, the veteran was given the 
opportunity to submit evidence showing that his back 
disability should be considered on an extraschedular basis.  
The veteran chose not to reply to the remand request.  It is 
unclear whether the veteran has undergone any type of 
retraining or vocational rehabilitation, or whether he had 
pursued another line of employment.  Relying on the record, 
the Board determines that the Social Security Records, in 
conjunction with the physicians' statements and medical 
evidence as cited above, do not show that the veteran's 
condition should be rated outside of the shedular criteria.  

That is, while the SSA determined, under its standards, that 
the veteran was unemployable for the reasons stated above, 
the Board is only trying to determine whether the veteran's 
disability evaluation should be rated outside the regular 
schedular criteria.  The Board is not bound by SSA 
determinations.  Since the standards employed by VA and SSA, 
two distinct agencies, for establishing entitlement to 
benefits are different, the VA is not bound by SSA's 
determinations.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).  
Furthermore, Dr. Sundstrom's opinion was geared toward the 
veteran's SSA claim, and the standards applied therein; and 
even then, he opined that while the veteran was not able to 
be employed in his usual occupation, it was appropriate for 
him to secure an education so that he could find work he was 
physically able to tolerate.  Based on that statement, in 
conjunction with the veteran's medical picture, as recounted 
above, and his employment history, the Board cannot assume 
that the veteran's back disability interferes with his 
employment in a marked way as to lead to an exceptional or 
unusual disability picture in this instance.  

Responding to the representative's contention that the 
veteran should have been afforded a VA examination in 
conjunction with this part of his claim, the Board notes that 
this is no longer a claim for increased rating.  The current 
level of severity, while probative, is not the determining 
factor in this decision.  The veteran had the opportunity to 
submit evidence showing that extraschedular consideration 
should be given to him, and he did not provide any records 
showing frequent hospitalizations or marked interference with 
employment.  The veteran is always free to initiate another 
increased rating claim, wherein he would be evaluated by VA 
in order to determine whether the level of severity of his 
disability warranted and increased rating on a shedular 
basis.  However, at this time, the evidence of record does 
not support review and further consideration of an 
extraschedular evaluation.  Especially in light of the 
thorough and numerous VA and private medical records 
contained in the claims folder, and the detailed descriptions 
of the veteran's disability, another VA examination is 
certainly not required.

Accordingly, the Board has been unable to identify any 
factors which would warrant the assignment of an 
extraschedular rating; in that, in particular, the Board 
finds that the record does not reflect frequent periods of 
hospitalization because of the veteran's service-connected 
back disability, nor interference with employment, to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Obviously, there is interference with employment, as 
shown in the Social Security Administration decision; 
however, again, it is not to a degree greater than that 
contemplated by the regular schedular standards, under which 
the veteran is compensated at 40 percent.  In the absence of 
such factors, the Board finds that the criteria for 
submission of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to this 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  See 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for chronic low back 
pain with degenerative disc disease is denied.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

